 ADSCON, INC.Adscon, Inc.andEarlMorganandBobby LeeMorgan,andLloyd Parish PlumleeandHenryL. PlumleeandJames F. MuseandRandallGosseen,andDon FoxandDean E. HerdAdson,Inc.andUnited Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,Local 598.Cases 19-CA-18435, 19-CA-18436,19-CA-18437, 19-CA-18438, 19-CA-18439,19-CA-18453, 19-CA-18454, 19-CA-18483,19-CA-18557, and 19-RC-11401July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn November 12, 1987,AdministrativeLawJudge GeraldA. Wacknovissued the attached de-cision.The Respondent filed exceptions and a sup-porting brief,and the Charging Parties filed an an-sweringbrief to theRespondent's exceptions. TheGeneral Counsel fileda brief in support of thejudge's decision and limited exceptions and a sup-portingbrief.The Respondentfiledan answeringbrief to the General Counsel's limited exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecordin light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings," andconclusions as modified,but not to adopt the rec-ommendedOrder.2'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.In her limited exceptions, the General Counsel notes several inadvert-ent errors in the judge's decisionWe correct the judge's decision asfollows.(1)The judge states that this case involves the unlawful dis-charge of six individuals.As is evident from the remainder of the deci-sion, the judge found that seven individuals were unlawfully dischargedand that the Respondent unlawfully failed to hire an eighth individual. (2)The judge refers to"Gosseen"passing the welding test.The referenceshould be to "Muse" (3) The judge states that Company President Saumtold employee Muse, "[Y]ou been going to the office complaining aboutbeing harassed...you haven'tseen harassment yet " In fact,ProjectSuperintendent Rick Lakey made this statement.We note that the Respondent does not except to any of the judge's8(a)(3) termination findings.Rather,the Respondent argues that the un-lawfully terminated welders' (Tom Morgan,Bob Morgan,and Jim Muse)reinstatement rights ceased because of their violation of code weldingprocedures.We agree with the judge's finding that this defense is pretex-ual and that any deviation from code was on express instruction of RickLakey.2 The judge recommended broad cease-and-desist language.However,we have considered this case in light of the standard set forth inHickmottFoods,242 NLRB 1357 (1979),and have concluded that the narrowcease-and-desist language is appropriate.We shall modify the judge's rec-ommended Order accordingly.5011.We agree with the judge that Hank Plumleewas not a supervisor.However,we do not rely onthe judge's differentiation between Hank Plumlee'sstatus before and after May 15,1986.Although theRespondent asserts that Plumlee had the authorityto make hiring decisions,the record indicates thatPlumlee,aswell as other employees,could sug-gest persons for employment,but it fails to showthat the Respondent invested Plumlee with the dis-cretion to make hiring decisions or to exercise in-dependent judgment in any other area.We con-clude that the record as a whole fails to establishthat Hank Plumlee was a supervisor before or afterMay 15, 1986.On July 1,1986,Hank Plumlee arrived at theconstruction trailer at 6:30 a.m. As he entered thetrailer,President Saum said he had caught RandyGosseen pilfering company property that morning,and that charges were being pressed.Plumleeturned to leave the trailer to begin work and Saumsaid,"Yeah,get out there and bust your ass and... if youdon't think you can handle the heat ofthat...just hit the fucking road."Plumlee toldSaum not to"hard ass" him,and to fire him if thatiswhat he wanted to do.Plumlee then indicated hewas quitting by walking over to the desk and put-ting down his keys. Saum asked Plumlee if he wasquitting, and Plumlee walked to the door. Saumtold Plumlee to leave the hardhat, and asked Su-perintendent Lakey to go with Plumlee to removeany of the Respondent's property from Plumlee'spickup truck.The judge found that new, albeit unspecified,working conditions were imposed on Plumlee andwere intended to be so unpleasant as to cause himto quit.The Respondent excepts to the judge'sfinding that Hank Plumlee was constructively dis-In her limited exceptions,the General Counsel notes that the judgefound the Respondent unlawfully threatened employee Gosseen witharrest in retaliation for his union activity,as alleged in par.6(g) of thecomplaint The judge failed to include a remedy for this violation in therecommended Order and notice. We shall conform the recommendedOrder and notice with the judge's findings.We agree with the judge that Parish Plumlee'sMay 15, 1986 layoffviolated Sec 8(a)(3)To remedy this violation the judge ordered thatParish Plumlee be made whole for any loss of wages or benefits resultingfrom the discrimination,but failed to provide him with reinstatementrights.It appears the judge decided that Plumlee's recall as a laborer fora week in July satisfied the Respondent's reinstatement obligation. TheGeneral Counsel excepts.We shall provide the traditional reinstatementremedy and leave to compliance whether Parish Plumlee's job as a pipe-fitter'shelper existed at the time of his recall and, if not,whether hisrecall as a laborer was substantially equivalent to his former position.Regarding the representation case, we shall modify the judge's recom-mended Order to direct the Regional Director to open and count theballots of the six employees found to be eligible and, thereafter, to issuethe appropriate certification.Because the Respondent's objections areoverruled and the Union filed no objections,we will not set aside theelection results.In the absence of exceptions,we pro forma adopt the judge's rulingson the challenged ballots.290 NLRB No. 63 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharged in violation of Section8(a)(3).We findmerit in the Respondent's exception.The Boardhas held that a constructive dischargeoccurs when an employee quits because an employ-er has deliberately made working conditions un-bearable.KellerMfg.Co.,237 NLRB 712 (1978).Two elements must be proven to establish a con-structive discharge.First,the burdens imposed onthe employee must cause,and be intended to cause,a change in working conditions so difficult or un-pleasantas to force the employee to resign.Second,itmust be shown that those burdens wereimposed because of the employee's union activities.CrystalPrincetonRefining Co.,222NLRB 1068,1069(1976).We findthat the facts fail to demonstrate thatthe Respondent imposed conditions on Hank Plum-lee that were so intolerable as to force him toresign.Unlike thejudge, we find that Saum's state-ment to Hank Plumlee-"Yeah,get out there andbust yourass and...if you don't think you canhandle the heat of that...just hit thefuckingroad"-although demeaning, did not change Plum-lee'swork circumstances.SeeAlgrecoSportswearCo., 271 NLRB 499 (1984). Saum's statement maywell be a threat to impose onerous working condi-tions,but "[a]threat is not the equivalent of theactual imposition of unlawful conditions of employ-ment;itdoes not in any meaningful sense renderthe conditions of employment so intolerable as tocompel an employee to leavehis job."CentralCasket Co., 225NLRB 362, 363 (1976).Because wecannot findthat anynew conditions were imposedon Plumlee,3we conclude that he was not con-structively discharged and is not entitled to rein-statement and backpay.2. In her limited exceptions, the General Counselargues that the judge erred by not finding an addi-tional8(a)(3)violationbecause the Respondentconditioned Jim Muse's reemployment on his drop-ping his unfair labor practice charges.We do notagree with the General Counsel that the Respond-ent's offer to reinstate Muse on the condition thathe drop his unfair labor practice charges constitut-ed a separate violation of Section 8(a)(3) of theAct. Rather,we find that this statement was a con-ditional offer of reinstatement, made in the contextof settlement negotiations with employeeMuse.Muse was free to accept or refuse this settlementoffer.He chose to pursue his rights under Section8(a)(3) of theAct. TheRespondent's conditionalsettlement offer,however,does not satisfy its obli-gation to offer the unlawfully discharged Muse fulland unconditional reinstatement,nor does the offertoll theRespondent's backpayobligation.4ORDERThe NationalLaborRelations Board orders thatthe Respondent,Adscon,Inc.,Renton,Washing-ton, its officers,agents,successors,and assigns,shall1.Cease and desist from(a) Interrogating employees regarding their ownunion activity and the union activity of other em-ployees.(b)Threatening to discharge employees becauseof their union activity.(c)Telling employees that the Company willprolong negotiations and will never sign a contractwith the Union.(d)Threatening employees with a reduction inwages if they vote for the Union.(e)Threatening to contract out work if the em-ployees vote for the Union.(f)Creating the impression of surveillance of em-ployees' union activity.(g)Withholding pay increases because of theadvent of the Union.(h)Threatening to close the fabrication shop ifthe Unionis voted in.(i)Imposing more onerous working conditionson employees because theUnionwas voted in.(j)Telling employees that they will be blacklist-ed because of their union activity.(k)Refusing to hire employees because of theirunion affiliation.(1)Discharging and demoting employees becauseof their union activity.(m) Threatening employees with arrest in retalia-tion for their union activities.(n) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a) To the extent it has not already done so, offerParish Plumlee immediate and full reinstatement tohis former job or, if such job no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or any other rights or privilegespreviously enjoyed.(b) OfferBob Morgan,Earl (Tom)Morgan, JimMuse,Don Fox,Randy Gosseen, and Dean Herda In this respect,we find thecase is distinguishablefrom K &S Cir-cuits,255 NLRB 1270 (1981),citedby the judge,inwhich the respondentactually imposed onerous working conditions on the employees found tobe constructively discharged.4Member Cracraft agrees with her colleagues that the Respondent'sconditional reinstatement offer did not satisfy its remedial obligations; shefinds it unnecessary to reach the issue of whether the offer itself violatedthe Act ADSCON, INC.immediate and full reinstatementto their formerjobs or,in the case of Dean Herd,the job hewould have been hired for or, if such jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed,or thatthey would have been entitled to,and make them,and also Parish Plumlee,whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them,in the manner setforth in the remedy section of the judge's decision.(c)Remove from its files any reference to theunlawful discharges and refusal to hire and notifythe employees in writing that this has been doneand that these actions will not be used against themin any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payro 11 records,social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its main office in Renton,Washington,and in all field offices and mail a copy of the noticetoeach employee who was employed at theYakima Firing Center jobsite or the fabricationshops, copies of the attached notice marked "Ap-pendix."5 Copies of the notice,on forms providedby the Regional Director for Region 19, afterbeing signedby theRespondent's authorized repre-sentative,shall be posted by the Respondent andmailed to the employees immediately upon receiptand maintained by Respondent for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the Respondent'selection objections are overruled and this matter isremanded to the Regional Director for Region 19to open and count the ballots of John Sphuler,Kevin Rye, DonaldFox, LloydParish Plumlee,Earl (Tom)Morgan,and Bobby Morgan and that arevised tally of ballots be prepared and served onthe parties and the Regional Director shall issuethe appropriate certification.6If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government503The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTinterrogate employees regardingtheir own union activity and the union activity ofother employees.WE WILL NOT threaten to discharge employeesbecause of their unionactivity.WE WILL NOT tell employees that the Companywill prolong negotiations and will never sign a con-tract with the Union.WE WILL NOTthreaten employees with a reduc-tion in wages if they vote for the Union.WE WILL NOT threaten to contract out the workif the employees vote for the Union.WE WILL NOT create the impression of surveil-lance of employees'union activity.WE WILL NOT withhold pay increases because ofthe advent of the Union.WE WILL NOTthreaten to close the fabricationshop if the Union is voted in.WE WILL NOTimpose more onerous workingconditions on employees because the Union wasvoted in.WE WILL NOTtell employeesthey will be black-listed because of their union activity.WE WILL NOTrefuse to hire employees becauseof their union affiliation.WE WILL NOTdischarge and demote employeesbecause of their unionactivity.WE WILL NOTthreaten employees with arrest inretaliation for their union activity.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.To the extent we have not already done so, wewill offer Parish Plumlee immediate and full rein-statement to his former job, or if such job no 504DECISIONS OF THENATIONALLABOR RELATIONS BOARDlonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed.WE WILL offer Bob Morgan, Earl (Tom)Morgan,Jim Muse,Don Fox,Randy Gosseen, andDean Herd immediate and full reinstatement totheir former jobs or,in the case of Dean Herd, thejob he would have been hired for or, if such jobsno longer exist,to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, orthat they would have been entitled to, and makethem,and also Parish Plumlee,whole,with inter-fered as a result of the discrimination against them.WE WILL removefrom our files any reference tothe unlawful discharges and refusal to hire andnotify the employees in writing that this has beendone and that these actions will not be used againstthem in any way.ADSCON, INC.Martha A.Barron,Esq.,for the General Counsel.Judd H.LeesandThomasH.Fain,Esgs.(Williams,Kastner & Gibbs), of Bellevue,Washington,for theRespondent.John Burns,Esq. (Hafer,Price,Rinehart&Schwerin),ofSeattle,Washington, for the Charging Parties.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV,AdministrativeLaw Judge.Pursuant to notice,a hearing regarding this matter washeld beforeme in Yakima,Washington, between 27 Jan-uary and 12 March 1987.The captioned unfair laborpractice caseswere filedbetween 9 July and 29 August1986 by thevarious named individualsand by United As-sociation of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industryof the UnitedStates andCanada,Local 598 (Union).Pursuant to a representation petitionfiledby theUnion on 1 May 1986 in Case 19-RC-11401,an electionby secret ballot was conductedon 30June 1986. Thetally of ballots reflectsthat of theapproximately 12 eligi-ble employees,5 cast ballotsfor the Union,3 cast ballotsagainst theUnion,and 8 ballots were challenged. Thechallenged ballots are sufficient to affect the results ofthe election.Thereafter,the Respondent filed timely ob-jections to the election.On 20August 1986 the ActingRegional Director for Region 19 issued a Report on Ob-jection and Challenged Ballots and recommended that ahearing be held to resolve the issues.On 22 August 1986 the Acting Regional Directorissued an order consolidating cases, consolidated com-plaint and notice of consolidated hearing, which consoli-dated the unfair labor practice proceeding and the repre-sentation proceedingfor the purposeof hearing,ruling,and decision by an administrative law judge.On 20 No-vember 1986, the Board issued a Decision and Directionsustainingthe Acting Regional Director's determinationin the representation case.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theUnion.On the entire record,' and based on my observation ofthe witnesses and considerations of the briefs submitted, Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent,a State ofCalifornia corporation with anofficeand place of business in Renton,Washington, isengaged in the construction business.During the 12 months preceding the issuance of thecomplaint,in the course andconduct ofits business oper-ations,the Respondentpurchasedand caused to be trans-ferred anddelivered to its facilities within the State ofWashington goods andmaterials valued in excess of$50,000 directly fromsources outside the State.It is admitted,and Ifind, thatRespondent is, and hasbeen at all timesmaterial,an employer engaged in com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDIt isadmitted that the Unionis,and has been at alltimesmaterial,a labor organizationwithin themeaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissues raised by the pleadings are wheth-er theRespondent has committedvariousunfair laborpracticesduring the course ofa union organizationalcampaign,including the discharge of six individuals, inviolation of Section 8(a)(1) and(3) of the Act. Further,challenged ballot and electionobjectionissues in the con-solidated representation proceeding are also resolved.B. The FactsThe Respondent, a construction contractor, contractedwith the Army Corps of Engineers(Corps of Engineers)to perform work at the Yakima Firing Center,an armyinstallation near Yakima,Washington. The job involvedthe demolition and replacement of an outdated heatingsystem that supplies heat and hot water to approximately71 barracks and other buildings at the base.IThe GeneralCounsel's unopposed motion to correct transcript isgranted and is hereby made a part of therecord Also,the General Coun-sel'smotionto correctIt.Exh.20 is granted,and the quality control re-ports submitted therewith, dated 12November1985 and 2 May 1986, aresubstituted in place of thosetwo reportsintroduced at the hearing. ADSCON, INC.On 29 April 1986,2following an organizing meetingon 23 April,Union Business Manager Glenn Hickmansent the following letter to the Respondent's headquar-ters in Renton,Washington:A majority of the pipefitter/welders and pipefit-ter helpers on your project at the Yakima FiringCenter have designated Local 598 as their repre-sentative for collective bargaining.Iam writing to request recognition and beginbargaining.Hank Plumlee,a journeyman pipefitter, worked for theRespondent on several Corps of Engineers projects andin various capacities since 1984.In January 1986 he wastransferred from the Bonneville Dam project in Bonne-ville,Oregon,to the Yakima Firing Center(the base)where he remained until 1 July as pipefitter foreman.Plumlee testified that on 1 May, Rick Lakey,projectsuperintendent,asked Plumlee to go for a ride with himin Lakey's pickup.Lakey parked the truck in the con-struction area and told Plumlee that Richard Saum, Re-spondent's president and Lakey's uncle, had called fromSeattle and said that the Company had received theaforementioned letter from the Union.Lakey askedPlumlee if he knew anything about it.Plumlee said no.Lakey said,"Well, you know how Saum feels about theunion. . .he's going to come over here and. . .fire ev-erybody. . .including you." Plumlee asked,"Well, arewe fired or what?"Lakey replied,"No, he's going tocome over tomorrow and do it himself."Lakey said hebelieved that Bob Morgan would favor the Union butthatTom Morgan3 would not. Lakey asked whetherRandy Gosseen was Union and Plumlee said"Yes, he isunion."Lakey asked whether Plumlee'sson,ParishPlumlee,might have called the Union,and Plumlee saidhe doubted it.4Hank Plumlee testified that during the conversationLakey engaged in further speculation regarding theunion sympathies of certain other plumbing employees.Lakey doubted whether Roger Miller or Bruce Roybalwould bring the Union in, but said that Don Fox5 hadbeen complaining a little bit to Bruce Roybal about notmaking journeyman'sscale.Lakey asked if Plumleewould try to find out and let him know who had calledthe Union and signed cards, and said that Saum wouldbe at the base the following day. Lakey then drovePlumlee back to where he had been working anddropped him off.On the next day, 2 May, Lakey asked Plumlee if hehad learned who called the Union.Plumlee said he hadnot heard anything.Lakey said he had talked to Saum.He again told Plumlee that Don Fox had been complain-ing to Roybal about not being paid journeyman's pay.He said that he believed Fox had to be the one causing2 AI I dates or time periods are within 1986 unless otherwisespecified.' Bob Morgan and Earl Tom Morgan(Tom Morgan), brothers, werewelders on Plumlee's crew.4 Gosseen and Parish Plumlee were pipefitter helpers on Plumlee'screw.5Bruce Roybal and Don Fox were plumbers on Roger Miller's crew.505all the trouble and that he was going to fire Fox thatday.Later that day Fox was laid off by his supervisor,Roger Miller, who told Fox that he was being temporar-ily laid off for about a week or so.The layoff slip he wasfurnished states:"Temporary layoff. "eRespondent maintains that Fox's layoff was caused bya temporary quarantine of certain barracks in which theplumbing crew,including Fox, had been working. Thequarantine was imposed by the Corps of Engineers dueto the discovery of asbestos particles in mattresses.A Corps ofEngineers'quality assurance report, dated28 April-2 May,shows that whatever problem existedin this regard had been resolved.Thus the report ex-pressly states that"Conditions are now we're to work inbldgs.as long as not in body contact with mattress. Re-gardless of signs, etc."Roger Miller,plumbing crew foreman,testified thateven though access to some of the buildings had beencurtailed by the asbestos problem,nonetheless there waswork to be performed in the building the crew was thenworking in at the time he laid off Fox,and there wasaccess to one other building that the crew had not yetstarted.Tom Morgan,awelder,was also discharged on 2May.7 Lakey advised Plumlee that Morgan was beinglaid off,and told Plumlee to sign Morgan's layoff slip,which had previously been prepared by Lakey.The slipMorgan was furnished states:"Temporary layoff."8Morgan testified that on 2 May, Lakey told him hewas to be laid off for "one week and one week only,"and that he was to report to work in a week.Morganreported for work a week later,as instructed,but wastold to go home and to thereafter keep checking in bytelephone.Three weeks later when he checked in he wastold by Bob Harvey,Respondent's quality control in-spector, that he was no longer needed.Plumlee testified that at the time of Morgan's layoffLakey said the layoff could be a week or even less.Plumlee further testified that during the months of Mayand June there was fabrication welding work to be doneat the base sufficient to occupy the time of all three cer-tifiedwelders,namely,Bob Morgan,Tom Morgan, andPlumlee.Lakey testified that Morgan had been hired only toassist in the prefab work and that this had been virtuallycompleted on 2 May.Therefore,he told Plumlee the fol-lowing:I just told him that we didn't have no access to anymore buildings and that wewas goingto have to' However,the layoff slip submitted by Respondent during the courseof the investigation states:"Temporary layoff-ran out of work; mayrecall."7 Tom Morgan began working for the Respondent on 16 January. Hewas laid off for a week and a half in late January,and was also laid offon 24 February for about 4 weeks. His last period of work apparentlybegan in late March and he worked steadily until his final layoff on 2May.' Plumlee had never been asked to sign any previous layoff slips. Theslip submitted by Respondent during the course of the investigationstates:"Temporary layoff;ran out of work." 506DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDlay him off and Hank's comment at that time wasthat he was only planning on him [Plumlee] andBob Morgan doing the condensate line and thatsince the prefab was done that he was planning onlaying him [Tom Morgan] off permanent at thattime.Plumlee denies that this conversation occurred and testi-fied that, in fact,he suggestedtoLakey that TomMorgan not be laid off because there was other work todo.About 13May, Saum said he wanted to talk to Plum-lee.Saum said he had talked to his lawyer and it wasperfectly legal to solicit Plumlee's vote.He asked ifPlumlee knew any of the guys who had signed cards, orwhether theyhad any union meetings.Plumlee answeredno. Saum asked about Plumlee's son,Parish,and Plumleesaid he was sure Parish had not signed a card.Saum saidhe knew the Morgan brothers were against him from thestart and"were locked into the union tight as hell." Hesaid that both Tom and Bob Morgan were "not worth ashit"and that he was going to start playing hardball andwas going to send Bob Morgan into the shop on RudkinRoad9 to keep an eye on him,and move Jim Muse fromthe shop to the jobsite to increase production.He said,according to Plumlee,"Morgan'llhave a job but he'llhave a hell ofa time keeping it."Saum told Plumlee that the Union would screw up thejob and that"I'm going to fight like hell to keep it out ofhere";that he was nonunion because he chose to be; thatthe matter could be negotiated for years and tied up incourt;that it was not uncommon to go for a couple ofyears'negotiations and that the job would be long com-pleted;that they could cut off his right arm before hewould sign a contract;that if the employees went Union,they would take a cut in pay,and the wages would godown;that Plumlee would be sitting on the bench likethe rest of the welders;and that there was a lot of workat the firing center and that he was going after the work,but the guys who were against him would not be part ofit.Plumlee interrupted Saum and said,"Before you tellme much more,Ihave not really fully decided whichway I'm going."Saum then walked away.Jim Muse began working for Respondent at the end ofJanuary in the fabrication shop on Rudkin Road. He washired by Al Lakey,fabrication shop foreman and Saum'sbrother-in-law and Rick Lakey's father.Muse primarilywelded pipe supports and also mechanical stands but wasnot a certified welder.About the first of May, Al Lakey told Muse that someof the guys at the base were wanting to go Union. Abouta week later Muse overheard a phone conversation be-tween Saumand Al LakeyregardingwhetherMusecould certify as a welder at the base.Muse asked whatwas going on and Lakey said,according to Muse, thattheywere"having problems out at the base."Lakeyasked if Muse wanted to try to pass a welding certifica-tion test.Muse said yes.Inmid-May, Lakey asked Muse "how big of anasshole [he]could be,"and went on to explain that theywanted to get Bob Morgan down to the fabrication shopand wanted to know whether Muse"can piss him offenough to get him to quit."Lakeysaid,however, thatthiswould not happen until Respondent'sattorneyokayed whether the Company could get away with it. t oLakey asked Muse and another employee what theythought of the Union.Muse said he did not have anyplans to fool around with the Union.Muse testified thatLakey,on more than one occasion,said if the Union didcome in no one in the fabrication shop wouldhave a jobbecause the Company would subcontract the work.Later,Muse asked Lakey what the lawyer said aboutthe plan to get rid of Bob Morgan.Lakey said that thematter worked out well asthe Corpsof Engineers "shutus down on the line and so we just laid him off."Bob Morgan and Parish Plumlee were laid off on 15May by Bob Cole.I tHank Plumlee had been given noprior notification of their layoffs.'zRespondent main-tains that the suspensions were due to a 14 May phonecall to Saum from Terry Childers, project engineer forthe Corpsof Engineers, instructing Saum to suspend allwork on both the steam and condensate lines.Saum testi-fied that Childers told him that the suspension was dueto the fact that it had been discovered that the insulationrequirements on both lines were not sufficient to protectthe lines from freezing weather in the winter months,and that the intention was to insulate both the steam andcondensate lines with thicker insulation than had beenpreviously scheduled.Childers told him that a letterwould be forthcoming in 2 weeks with further instruc-tions.Saum testified that as a result of this instructionfrom Childers,allwork on the steam and condensatelines,and the fabrication of poles in the fabrication shop,was suspended for 2 to 3 weeks,afterwhich time theproblem worked itself out and the work continued.A confirmation letter of the foregoing phone call, de-noted as SerialLetter No.31, dated 16 May, was sent bythe Corps of Engineers to the Respondent,as follows:In accordance with CC-7, SUSPENSION OFWORK of your contract, you are directed to sus-pend workassociatedwith removalof insulation onthe exteriorsteam line.All other workassociatedwith the steam line may continue.9 The Respondent maintained a fabrication shop on Rudkin Road inUnion Gap, Washington,some 8 miles from the base,where variousitems were fabricated,particularly the pipe supports or poles from whichthe condensate and steam lines were to be suspended.The steam linesbong steam into the buildings.The condensate lines return the water tothe boilers.Respondent's contract provided for the replacement of some1200 existing wooden poles with metal pipe supports,and also for the re-placement of approximately 21,000 feet of condensate line. Also, the Re-spondent was to remove the existing insulation from 21,000 feet of steamline.10 The law firm currentlyrepresentingRespondentwas retained subse-quent to the dateof thealleged unfairlabor practice.11 Colehad replacedRick Lakey on 12 May asproject superintendentat the base,and Rick Lakeybecame designated as generalforeman. Thischange was at thedirection of the Corpsof Engineers becauseitwas feltthat Rick Lakey wasspending too muchtime in the field with the em-ployees and was not readily available in the Respondent's office trailer atthe base.Therefore, Cole was broughton to apparentlyperform the ad-ministrative duties so thatLakey couldremain in the field.12 Their layoffslips, signedby Cole,state-"RIF due to suspension ofwork." ADSCON, INC.507This suspension is necessary due to a re-evalua-tion of the insulation requirements on the exteriorsteam line.All other contract work may continue.You will be notified when the suspended work maycontinue.If you have any questions regarding this direc-tive, please contact theFt. LewisResidentOffice at(206) 967-6937.Saum testified that as a result of this steam line suspen-sion order it was not possible to continue with"all othercontractwork,"even though the Corps of Engineerssaid the work could continue.Thus, Saum testified that itwas necessaryto know thedimensions of the insulationon the steam lines in order to be able to ascertain theproper dimensions and placement of the poles that sup-port both the steam and condensate lines, and that weld-ing on the condensateline could thereforenot continue.Therefore,Bob Morgan,who weldedon the condensateline,Parish Plumlee,who workedin the mechanicalrooms,and two laborers, who worked on the crew in-stalling the pipe supports, were laid off.Hank Plumlee testified that he was never aware of anysuspension of work by the Corps of Engineers, and thathe continued welding on the condensate line until JimMuse came out from the fabrication shop and beganwelding,infra.According to Plumlee,and contrary toSaum's testimony,there was no slowdown or suspensionof any work on the condensate line during this period.At the time of the layoff,Parish Plumlee was perform-ing plumbing work in the mechanical rooms located ineach barrack.This work was independent of the workbeing done on the outside lines.Plumlee was replaced,apparently the following day, by Kevin Rye. Rye testi-fied that he thereafter worked steadily, without interrup-tion,in the mechanical rooms.The recorddiscloses thattwo laborers were laid off on the same day, Thursday, 15May, ostensibly because of the shutdown. However, onMonday,19May, and Wednesday,22 May,two new la-borers were hired.Richard Alvord,a laborer hired on 22May, testified that he assisted in pouring the concretebases for the poles.Brian Longmire,a laborer hired on19May,testified similarly.James Muse testified that hiswork in the fabrication shop,where he was primarily en-gaged in the fabrication of pipe supports,did not slowdown.Muse did not pass the first welding test,and his sampleweld or"coupon"was rejected by the independent shopthat performs tests on welds and certifies welders. Priortomaking another coupon,Al Lakey toldhim thatLakey would guarantee that he would pass the test be-cause if he had any more problems Saum,who was acertified welder,would come up and take the test forhim. Gosseen passed the welder's certification test on thesecond attempt about the end of May. Shortly thereafter,he was told by Saum that Saum had to work Muse intothe base slowly so that the Union would not "get on hiscase about just sticking a brand new guy up there afterthey'd laid Bob Morgan off." He said by the first ofJune,Muse should be working there full time and wouldbe receiving full journeyman's scale.Muse was curiousabout his test results and Saum said, "Who gives a damn,you passed."Later that day Muse received a phone callfrom Rick Lakey who said he was not going to bringMuse out to the base that week becausehe (Lakey)would not be there and he did not want Muse and Plum-lee together by themselves.Muse was permanently transferred to the base about IJune as a welder.On that day,Lakey told him not to askPlumlee any questions and to stay away from him. Hefurther told Muse that if Muse needed help or anythinghe was to call Lakey on a radio that Lakey would pro-vide for him and Lakey would come down and helphim. Half an hour later Muse,who had never done thistype of work,was looking at some welds and askedLakey, "Well, what do I do?" Lakeysaid,"You're thewelder.You tell me. That's your job." He then toldMuse to do whatever Plumlee told him to do.Muse told Plumlee he wanted to watch him weld.ThenMuse asked Plumlee if he would watch Museweld. Plumlee gave Muse, who was having some prob-lems, pointers.During the first few days Lakey came byand inspected Muse'swelds.Lakey said he was not veryimpressed and said they would have to get better.During a subsequent conversation on a later date,Lakey again told Muse to stay away from Plumlee.About 19 June the Company held a meeting of theunit employees. t 3 Muse testified that Saum said he knewthere had been a union meeting the night before "be-cause his spies had let him know.""He said all he hadto do was negotiate in good faith and "he could stall itfor two years, and by that time the job would be overand everybody would be gone."He said that the em-ployees could go somewhere else if they did not likeworking for him, but he did not want the Union to haveanything to do with the Company.He said there werethree or four people who deservedraisesbut he couldnot grant them raises because it would look like he wastrying to buy their votes. Apparently during a side con-versation Saum asked Muse, "Well, I heard you weregoing to vote for the union."Muse said no, he just wentto the meeting to hear both sides.Hank Plumlee gave the following account of Saum'sremarks at the meeting:Saum said that he heard theUnion had a meeting the night before, and that he heardthere had been a lot of carrots dangled in front of guys'noses.He said that if the Union won the election itwould only give the Union the opportunity to sit at thebargaining table with the Company,and that it wouldnot change the job a bit.He said the matter could be tiedup in court for a couple of years,and that the employeeswould definitely take cuts in pay.Saum had a sheet ofpaper that compared union scale with the wages the em-ployees were then making,and said there were some em-i3 On I I June, the Regional Director approved a stipulation for certifi-cation upon consent election defining the appropriate unit as follows-All pipefitters, pipefitter welders,and pipefitters helpers working forthe Employer within the jurisdiction of United Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting IndustryLocal 589, excluding all other employees, guards, and supervisors asdefined in the Act.14 Those attending the union meeting were Hank Plumlee, ParishPlumlee,Don Fox, Randy Gosseen,Jim Muse, Randy Anderson, andKevin Rye. 508DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDployees who had been under consideration for raises, butbecause of the union deal the Company could not giveout raises then because it would look like the Companywas trying to buy their votes.He said the Company waslooking into an insurance program for the employees.Sawn said the Union would not do anything but screwthe job up and that he knew there were problems, butthat they were working on them.He said there was a lotof work outthere at the firing center that the Companywas going to bid.Plumlee testified thatAl Lakey,who also spoke at themeeting,pointed at some of the employees and said, "Iknow a couple of you guys in there at the shop. . . theywere dangling carrots infront of yournoses and youbetter take a real hard look at this because. . .that shopcould be closed down if this thing goes."The electionwas held on30 June.Immediately beforethe election,which was held at the jobsite on the base,Gosseen observed three employees from the RudkinRoad fabrication shop driveup.When theygot out ofthe car theywere approachedby Al Lakey.Gosseenheard Lakeytell them,"Now, remember, if you vote forthis union you're going to be out of a job." Gosseen thentold Lakeythat this was not the place to be politicking.Immediately after the election,inwhich the Unionprevailed,Rick Lakeytold Gosseen and Kevin Rye thathe wanted to have a meeting with them.Gosseen testi-fied thatLakey was shaking and acted nervous or upsetand said,"Thisis the way it's going to be ... from nowon you're going to be working at 6:30,you're not goingto pick upyour tools until 3:00... no more coffee andsoda pop onthe job exceptat lunchtime.No more radioson the jobsite. . .and production will increase." Hetold the two employees that they were no longer work-ing for Hank Plumlee but rather were working forRoger Miller, and thatif they werecaught outof theirwork area,they would be terminated.Gosseen testified that the practiceprior tothat daywas that the employees would get into the trucks nearthe Respondent's construction office and begin driving tothe actual worksite at 6:30 a.m., and they usually pickedup their tools 10 minutes before the 3 p.m. quitting time.There hadbeen nothing said prior to that time regardingcoffee,soda pop,and radios,and employees were permit-ted to havesoft drinks or coffee while theywere work-ing.Further,there had never been a rule about beingoutside their immediate work area,and the employeeswould periodically leave their work area to pick up ma-terials needed on the job.Lakey returned about 15 minutes after the aforemen-tioned conversation and, according to Gosseen,told Ryethat he would no longer be working with Gosseen, andtook Rye inside the barracks.ThenPlumbing ForemanRoger Miller came out with Randy Anderson and toldGosseen that he would thereafter be workingwith An-derson.Anderson knew nothing at all about the work inthe mechanical rooms and did not even know how torun a pipe-threadingmachine,which was the primarytool.Miller said he had been instructed to tell GosseenthatGosseen and Anderson were required to completetwo mechanical rooms a week.Gosseen said he wouldbe unable to do that with a new man who did not knowbe unduly critical of Muse's work performance.the tools, and that he would have to train Anderson ashe had trained Rye. Miller said he understood that but"that's the word I got from above."On 30 June,prior to the election,Lakey told Museabout some changes in the work and helped Muse movesome pipe.Lakey told Muse that he "better hope theunion doesn't go throughor you're going to be out of ajob."Immediately after the election Lakey told Muse thathe could not leave his immediate work area to get parts,that he would be on location working at 6:30 a.m. ratherthan arriving on the jobsite at 6:30,and that he wouldnot pick up his tools until 3 p.m. Prior to this time Musehad begun picking up his tools about 2:45 p.m.Also, atthat time Lakey furnished Muse with a radio,as he hadtoldMuse he would do about 1 June,so that Muse couldcontact Lakey if he needed any help.Shortly thereafter Saum started berating Muse aboutnot leaving a 1/16-inch gap on his socket welds. Laterhe told Muse, "You been going to the office complainingabout being harassed. . .you haven't seen harassmentyet." 1 s He told Muse that he (Saum)would provide himwith a ledger book to keep a record of his welds, andMuse would make 18 to 20 welds a day or he would beterminated.There hadnever been a welding quotabefore.The next day,1July, Gosseen arrived at the jobsite atapproximately 5:30 a.m., although work did not beginuntil about 6:30 a.m. Gosseen testified that he arrivedearly because he was nervous about the job as a result ofthe aforementioned quota he was expected to meet withRandy Anderson,an inexperienced person, and believedhe was being set up to be dismissed for lack of produc-tion.He sat in his truck and waited awhile and thenbegan looking through the nearby junk pile for valvesand strainers,which were to be salvaged from the oldpiping and reused in the mechanical rooms.Saum drove up and stopped.Gosseen said "Goodmorning."Saum asked what he was doing and Gosseentold him that he was looking for valves and strainers.Saum asked,"What have you been stealing?" Gosseensaid he had not been stealing anything and opened thedoor of his pickup and told Saum to search it. Saumglanced inside the pickup and glanced into the bed of thetruck and said, "Well, I don'tsee anything,but we'vebeen having these poles come up missing and . . . I'msick and tiredof these theftsand I'm going to get theFBI and investigate these thefts."Saum drove to the Military Police (MP) station andtold the MPs he wanted to swear out a complaint. Afterdoing so, Saum left and went backto theconstructiontrailer.Gosseen, who had followed Saum to the MP sta-tion, told the MPs that there had been a union electionthe day before, which the Company lost,and that Saumwas looking for a reason to discharge Gosseen.The MPssaid they had no reason to detain him any further, andthat he could go back to work.Gosseen told them thathe did not want to go back until they searched his truck,16 Muse had complained about his treatmentby Lakey,who seemed to ADSCON, INC.which they did. Nothingwas found. Before Gosseen gotback to theconstruction trailer,he met Plumlee, whowas drivingdown the road.Plumlee wavedhim over,and asked what happened.Plumlee told Gosseen thatSaum had told him, "We caughtyour fucking buddy,"thatGosseen had been caught stealing,that Saum wasgoing to press charges, and that Gosseen was going to befired.When Gosseenwalked intothe office,Saum told himto pick uphis check.Bob Harvey gave him a separationnotice that states that Gosseen was dischargedfor pilfer-ing propertybelonging to the Government and to Re-spondent.Plumlee testified that when he got to the constructiontrailer at 6:30 that morning,Saum said,"Well, Hank, Igot your fuckingunion buddyout here pilfering aroundthismorning. . .and I've got his ass down at the MPstation and I'm pressing charges on him."Plumlee askedwho he was talking about,and Saum saidRandy Gos-seen.Plumlee asked,"Well,what was he doing?" andSaum said,"He waspilferingthrough mystuff."Plumlee proceeded to leave the construction trailer togo to work and Saum said,"Yeah,get out there and bustyour ass and. . . if you don't think youcan handle theheat of that . . . just hit thefucking road."Saum alsosaid that if Plumlee could not take the heat, he shouldstay out of the kitchen.Plumlee told him not to "hard-ass" him,and said if Saum wantedto fire him, then firehim, but getoff his back. ThenPlumlee decided that hecould not tolerate that harassment and laid the keys tothe Respondent's pickup onthe desk.Saum asked, "Areyou quitting Hank . . . are you quitting?"Plumlee didnot say anything,and as he startedto walk back out thedoor,Saum told him to "leave thefucking hardhat."Then Saum directedLakey to accompanyPlumlee toPlumlee's pickup and look through the personal thingshe was taking. Plumlee thenleft the site.On the morningof 1 July, Lakey askedMuse if he sawsome undercut on some welds Muse had made. Musesaid yes.Saum,who was present,said he was suspendingMuse for failing visual examination of his welds. Museasked why Saum did notdo this 2 weeksago when thelinewas hydrotested.' a Saum said he was not worriedabout it thenor did nothave the time.Saum asked whyhe was using5-P rod forall three passes, infra,and Musesaid that Plumlee told him to, and he hadbeen told byLakey to dowhat Plumlee told him.On the way back to the office LakeytoldMuse thatGosseen had been caught stealing andthat they threwhim in jail.Muse askedwherePlumlee wasand Lakeysaid,"We got rid ofhim, too."Back at the office SaumtoldMuse he was being suspended for failing visual ex-aminationof his welds.Saum saidthat he could go backto the fabrication shop at his old rateof pay,and couldrecertifyas a welder on his own time and expense, and ifthere was an opening at the basethen they could talkabout reinstating him. Muse said he knew that Saum wasmad because Saumcould not buyhis vote and that hisvote was not for sale.Saum started swearing at him and16 This particular line had previously been inspected and hydrotestedand was found to be satisfactory.509said,"You're goddamn right I'm mad. . .I'm not goingto send you to school here and pay you 1100 bucks aweek."Lakey repeatedlyasked Muse whether he wantedto go to work at the shop and would acceptthe job,which was at considerably lower pay,and stated that hehad to call hisdad, Al Lakey,at the shop and let himknow. Muse acceptedthe offer of the jobat the shop.Muse walked in the frontdoor of theshop and AlLakey saidhe heard Muse was looking for a job. Musesaid,"You guys are going to play hardball,huh?" Lakeysaid,"You're goddamnright.You guys started this unionbullshit."Muse said he did not start anyof it.Lakeysaid,"Well, you're involved in it and now you're goingto pay for it." Lakeysaid he had work for him at $11.30an hour.On the nextday, 2 July, Lakeysaid he only had labor-ers'work for Muse at$8.77 an hour and asked if hewanted the job. Muse said yes.Muse finished a job at I1a.m. that Tuesday and askedLakey whatelse he wanteddone.Lakey saidtherewas no more work.He gaveMuse his check and told Muse to call him in a week.Muse called the following Monday,and Lakey said hehad no work for him.He also said that Muse would begetting a letter explainingwhy he wouldno longer beworking forthe Respondent.On 2 July,Plumlee remembered that he had notturned inthe keys tothe storage trailer at the base andthat he also had several acetylene and oxygen bottles athis home that he used when doing1-day jobs for Re-spondentaway fromthe base.Fearful ofthe threatsSaum had made against Gosseen,Plumlee anticipatedthat Saum would also accusehim ofstealing.He, there-fore,took the items to the local police department withthe intentionof deliveringthem to the Company at alater date when he got a chance.Later thatday he got acall from Saum,who apparently had been notified aboutthe bottlesby the police,pursuant to Plumlee's request.Plumlee explained that he had kept the bottles at hishome because he neededto have theequipment availablewhen he was assigned work at other jobsites. Saum saidhe would probablyhave the sheriff waiting for Plumleewhen he came to deliver the bottles to the Respond-ent."Saum then asked,"Why'd you bringthis union shitdown on me?"Plumlee said, "I didn't;you brought itdown on yourself by not taking care of the job." Saumsaid the Morgan brothers were professional organizers.He said,"Ihope you and the union get what you wantout of thisthing. . .I've already talked to nonunioncontractors. . .you won'twork another nonunion job."He told Plumlee, "You're going to end up losing about$25,000... over this,"and he repeated that he'd cut hisright arm off before hewould sign a contract. He thentold Plumlee that Plumlee would never work for himagain.17 Respondent does not dispute Plumlee's testimony that he had beengiven permission to keep the bottles at his home as a convenience andthatRespondent had been aware of this. Saum did not carry out histhreat to have the sheriff waiting, and Respondent doesnot maintain thatPlumlee had done anything improper. 510DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThen Saum asked him why he changed the weldingprocedure,below.Plumlee replied that he did not haveauthority to change the welding procedure on the joband had not done so.Saum said,"Well, we found somewelds out here. . .where you were using 5-P rod .. .in violation of the contract."Plumlee said he was doingwhat he was told to do by Rick Lakey.On the following day, 3 July, Respondent sent lettersto Plumlee,Muse,Bobby Morgan,and Tom Morgan re-garding their welding on the job.The letter to Plumlee,signed by Bob Harvey,Respondent's quality control in-spector,is as follows:Our employment records indicate on the morningof July 1,1986, at 6:30 A.M.you voluntarily quitand left the project on your own volition.We also note on July 2,1986,at 2:30 P.M. youreturned all company tools and equipment per theenclosed inventory list. If this inventory is not cor-rect,please let me know.Shortly before your departure,Iwas investigat-ing the welds on the new schedule 80 condensatepiping installed throughout the courtyards between4th and 6th Avenues.It is apparent you and theother welders directly under your daily supervisionchanged the welding procedures for this work. Spe-cifically,the pipe has been welded using the Lin-coln 5-P electrode for the entire three-pass weld ap-plication.As of this date, all welds have been identified andaccounted for. The welds were made by yourself,Jim Muse,Bob Morgan and Earl[Tom] Morgan.To complete my Quality Control Report to theGovernment,Ineed your explanation as to whyyou arbitrarilychanged our welding procedurewithout permission from my office.Hank,this is a serious matter.Think it over care-fully and give me a collect call soon to discuss thisfurther.Adscon will correct the welds to satisfy ourContract requirements as I intend to fulfill my obli-gations to the Government as this Company'sQual-ity Control Officer for this project.If you take exception to this letter in any form,you are welcome to come out to the project imme-diately and walk the condensate line with me. I willshow you the welding work performed by yourselfand your crew.You are also encouraged to bringyour entire crew for definite identification of indi-vidual welds if you would like.Iwant reasons why this procedure was changed.You and your creware professionals,you knowwelding procedures and the ASME code-why didyou do the work differently?Plumlee sent the following reply:In response to your letterwritten 7-3-86 regardingme changing the welding procedureat the YakimaFiringCenter,as I toldyou on thephone I hadnothing to do with changing the procedure. As aworking foremanI only followedordersfrom thejob superintendentRick Lakey. We wereall told touse 5-P rod because it was faster and clean-up timedate May 8, 1986.on welds were quicker.I am qualifiedon both 5-Pand 7018 rods and was not responsiblefor any pro-cedure changes.Every welder on the jobwas toldthe same thingby Rick Lakey (Job Superintendent).There was never any comments made counterdict-ing [sic] thisby Adscon Q.C or Corpof Engineerscompliance officer until aftermy dismissal byAdscon Inc.The letters to both Bob and Tom Morgan, signed bySaum are identical,as follows:Our records indicate on May 15,198618 youwere laid off on a temporary basis due to lack ofwork at the time.It is our intent to start recalling welders for thisproject in the near future.Please be advised we have found several weldsthat you have completed that are not in conform-ance with the welding procedures established forthis project.Before your employment can be reinstated, weare investigating the reasons why you changed yourwelding procedure.For further details, you shouldcontact Hank Plumlee.In the meantime,your re-employment with thiscompany is under suspension.BothMorgan brothers replied asfollows:I have received your letterof July 3, 1986. Thestatementthatsome of mywelds werenot in con-formance with procedure is untrue.All welds I didwere in accordance with company policy and wereapproved,as stated by the Superintendent.I am ready,willing and able to resume workingand have been ready, willing and able to resumeworking since my improperlayoff.The letter to Muse,signed by Saum,is as follows:Our records indicate on July 1,1986, you weresuspended from work for violating the welding pro-cedure you were qualified for. In addition, youfailed a visual examination for severe undercuttingon several welds we inspected.As you recall, thewelds in question are located in 4th Avenue be-tween Poles 942 and 1002.Your reinstatement with Adscon as a journeymancertifiedwelder is conditional dependent upon yourrequalification by test under the same establishedwelding procedures,with your statement explainingwhy you changed your welding procedures onthese welds.We will look forward to your immediate re-sponse. In the meantime, your employment withAdscon is suspended until further notice.On 24 July,Muse responded as follows:18 The letter to Tom Morgan, who was laid off earlier,contains the ADSCON, INC.Upon request of your letter,Ihave retested andpassed.Enclosed is a copy of my test results.In regards to the welding procedure in question,Rick Lakey did not explain or give me specs orprocedures for the job.He stated,do it any wayyou want.Then he said do it like Hank,so I askedHank and he said Rick told him to use 6010 on thefiller and cap, because it was faster.I did what man-agement told me to do and my foreman.After two weeks I asked Rick Lakey if I couldswitch to 7018 Hi-Lo,because thats what I qualifiedwith and I could do a better job, he said do it anyway you want.Iwill expect a reply on being reinstated as soonas possible.Thank you.About 28July,Muse received a call from Saum. Saumasked why Muse changed the welding procedure. Musesaid thatLakey toldhim to do itthe wayPlumlee did it,and that Plumlee told him to do what management toldPlumlee,namely that 5-P was to be used for all threepasses.Saum said thatLakey wasnot a welder and Museshould not have listened to him.Saum went on to say that he was satisfied with Muse'sexplanation and if he would drop his chargeswith theNLRBhe could havehis job back. During theconversa-tionMuse askedwhy Lakeyhad been giving him (Muse)such a hard time on the job. Saum said thatLakey wasretaliating because he thought Muse was going to votefor the Union,and thatLakey hadseen Plumlee andMuse associatingwith each other, riding home together,and that was the onlyway Lakeyknew to get even.Saum said,"You're probablythe only clean welder outthere becauseyou didn'tknow any better...you wereused by Hank[Plumlee]and the union and the Morganboys."Muse said he would think about Saum'soffer towithdrawthe NLRBcharges.One week later Muse phoned Saum and said he wouldaccept the offer to returntowork butwould not drophis charges against Respondent with the Board. Saumsaid no.On 21August,Muse wrote Saum a confirmationletter of this conversation,as follows:On or about the 28th of July 1986,you receiveda call from me concerning your earlier phone callwith my wife.In this conversation we talked aboutseveral things,the one in question was concerningmy re-employment with Adscon.You stated and Iquote,"I'llgive you your job back if you drop yourcharges against the Company."I stated let me thinkabout it for a week and if I want the job I'll callback.One week later I called and stated I willcome back to work,but I will not drop my charges.You stated and I quote,"If you don't drop yourcharges you can't come back to work."I stated Iwould not come back to work on those conditions.I await your response.Respondent's attorney replied to Muse on 27 Augustas follows:511The Company has forwarded your letter ofAugust 21,1986 regarding its settlementoffer of re-employment.The NationalLaborRelations Boardrecognizes and, indeed,encourages the parties toany unfair labor practice proceeding to engage ininformal efforts to settle a dispute.You have allegedthat you wereimproperly laid off, the Company of-fered to reinstate you to settle that unfair laborpractice charge.In your letterof August21, 1986,you have declinedthat offer.As a result, the offerof reinstatement is no longer available.Fox was called backtowork byRickLakey on 8July. Fox beganworking on Roger Miller'screw withfive other employees.Fox testifiedthatMiller made himwork by himselfon the other side of the barracks forabout a week and a half,and that none of the other em-ployees would speak to him.Miller laid him off again on24 July.Dean Herd,a certifiedwelder,went to the base look-ing for a jobon 7 July.Bob Harvey gave him a job ap-plication.Bob Cole, projectsuperintendent,came intothe office and said it was possiblethat theywould beneeding some welders.Herd returned his completed ap-plicationthe next dayand Harvey said he had receivedverbal wordof some work being awarded.Harvey askedHerd if he was Union.Herd said yes, and stated that hehad worked on some unionjobs.Cole asked if his uniondues were paid up. Herd saidyes.Harveysaid the Com-pany was nonunion but paid union scale. Herd said okay.Cole requestedthatHerd comeback on 11 Julyto take awelding test.Herd returned for the welding test on 11 July. Duringthe test Saum introduced himself.After thetest,Saumtold Herd that his "coupon" 19 looked fineand that theywould let himknow if theyneeded him. Saum asked ifhe belonged to the union and Herd said yes. He askedthe name of Herd's home local,and Herd advised himthat it wasLocal 598 (the Union herein).Saum said hehad been having some problemswith the Unionand thatthe Union wanted to organizethe Companybut he wasnot going to permit it. Saum said,"Your welding testlooked good and . . . I'd like to have you but . . . Ihave a problemwith hiringyou because you belong tothe union."Herdsaid he was just as hungry as the nextman down the road,union or nonunion.Saum said hejust did not want any more problems with the Union. Hesaid they would look over his application and keep it inmind.A copy wasmade of a prior certification Herd hadreceived after testing on the same procedure that cov-ered the Respondent's job. ThereafterRespondent hiredseveral other welderswho, at thetime of Herd's test,had not yet submitted an application for employmentwithRespondent.The contractbetween Respondent and the Corps ofEngineers requires that the welding be performed in ac-cordancewith a particular welding procedure. Eachcomplete weld is to be madewith two typesof weldingrod, or electrode,as follows:The initial, or root,pass or'B A "coupon" is a section of welded pipe that is sent to a testing shopto determine whether the weld is satisfactory. 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDweld is to be made with 5-P rod (also called 6010 rod),having a tensile strength of 60,000 pounds per squareinch; the second, or middle,passis to be made with 7018rod, havinga tensilestrength of 72,000 pounds a squareinch; the third, final or cap, pass is also to be made with7018 rod.2OThe Respondentmaintainsthat the welders were dis-charged because they did not conform their welds to thisprocedure, but rather used 5-P rod on all threepasses.Moreover, according to Respondent, they made weldsthat were otherwise defective for various reasons.Tom Morgan testified that:Q. (By Mr. Fain, Respondent's attorney) Now,Rick Lakey never told you to use anything otherthan the procedure required by the Corps, did he?A. Mr. Lakey let it be known to every person onthe job that they could weld any way they desiredwith any rod they desired in order to facilitate thespeed of the job. Numerous times the welders hadcomplained on that job to him about the 7018 elec-trode being unstable.Q.Who did you hear complain like that aboutthat to Rick Lakey?A. Mr. Plumlee, myself and my brother and any-body else that had anything to do with welding.Q.Well, is there anyone else you can think ofthat you heard talk to Rick Lakey about that?A. No, there's not, because we were the onlyones out there that knew anything about welding.21Q.All right, so it would just have been Mr.Plumlee,Mr.-theotherMr.Morgan,BobMorgan,-A. Uh-huh.Q. -and yourself?A. Yes, sir, to my knowledge.Q. And Mr. Lakey never directed you to use a 5-P rod for all three passes, did he?A. Would you repeat that again?Q.Mr. Lakey never directed you to use a 5-Prod for all three passes; did he?A. Mr. Lakey directed us to weld any way thatwe desired in order to facilitate the job for speed.Q. Tell us what happened during that discussionwith [Mr. Harvey]?A.Well, simply stated, I made the comment toMr. Harvey that we needed an electrode-stabilizingoven for the 7018 electrode.Q. And what did Mr.Harveysay?A. He mumbled something and went back in thetrailer;what it was I don't know.Q. Were you requesting an oven?20 The condensate pipe being welded together has a tensile strength of60,000 pounds a square inch,which is the same as the 5-P rod,the pur-pose of the 7018 rod,however,according to Saum,which has a greatertensile strength,is to provide a margin of error against imperfection inthe weld to insure that the weld will be as strong as the pipe itself Thewater pressure within the condensate pipe, however,isonly about 30pounds a square inch.21 At the time of the discharge of the Morgan brothers, Muse had notyet been brought out to the base.A. Yes, sir,some means of stabilizingthe 7018electrode.Q. And did youthen get an oven?A. No, sir.Plumlee, Bob Morgan, and Tom Morgan testified thatthey knew the contract specifications provided for 5-Prod on the root pass and 7018 rod on the two subsequentpasses.However, they were experiencing "porosity"problems when welding with the 7018 rod because theywere provided no "rod heaters" or ovenS22 in the fieldtomaintainthe correct temperature for the 7018 rodprior to its use. Porosity results in defective welds thatmay have to be grounded out and redone, thereby slow-ing down the work, and is caused by the absorption ofatmospheric moistures by the rod, a condition particular-ly noticeable on cold or windy days when welding isperformed in open areas. They spoke to Rick Lakeyabout the matter on various occasions and were told touse whatever rod they wanted to use regardless of theprocedure in the specifications.The employees, allhighly qualified and experienced welders, with the ex-ception of Muse, who had recently been certified, deter-mined that 5-P rod on all three passes would often resultin the best weld under the prevailing circumstances.Plumlee testified that he refused to stamp his noncon-forming welds with an identification stamp because hedid not want to be falsely certifying that the welds wereperformed in accordance with the specifications. Therecord shows that any experienced inspector can readilytellwhether the cap weld was made with 5-P or 7018rod.Wallace Giesler, the Corps of Engineers' complianceinspector on the project, testified as follows:Q. (By Judge Wacknov): Let me ask, Mr.Giesler, and we haven't been talking about this yet,my understanding of 5-P versus 7018 is that 7018has more strength to it, the welding rod; is that cor-rect?A.Well, in a general case it would probably betrue.Q. In this particular situation of condensate pipes,what difference did it really make whether thesecond and third pass, cap pass, were 7018 or 5-P?A. Well,-Q. I mean, as a practical matter. I understand thespecifications may provide for it,but as a practicalmatter for my own -- I'd just like to know; whatdifference would it make?A. Well, it was a-practically it probably wouldn'tmake a bit of difference under the system that wasbeing installed there.However, it was a violation ofthe contract specifications. [Emphasis added.]22 A rod heateris a metal container with a heating source used to keepthe weldingrod at a particular temperature prior to itsuse.There wasonly one rodheater,a convertedsmall refrigerator that Plumlee hadbrought from his home,and it was inadequate and sometimes not func-tioning.Moreover, it was located in the shopat the base and was notportable for field use. ADSCON, INC.C. The Status of Hank PlumleeRespondent maintainsthatPlumlee,pipefitterforeman,is a supervisorwithin the meaning ofthe Act. Respond-ent included Plumlee on the eligibility list in the repre-sentation proceeding.On 13 May,Saum engaged Plum-lee in a conversation regardingthe forthcoming electionand attemptedto solicit his vote.Plumlee voted in theelection withoutchallenge.Plumlee wasthe most experiencedand qualified pipe-fitterworking for Respondent. He had worked for theRespondent on severalprojects,and as a previousproject wascoming to a close,Plumlee was made super-intendenton that project for a brieftime and for a spe-cific purpose.He was thefirst pipefitter hired for the in-stant project. As pipefitter foreman,he was paid $1 anhour more than the other certified welders until the payperiod immediately precedingthe election,when hiswageswere reduced by $1 an hour.Regardingpurchasingcertainequipment for theproject,Plumlee testified thatat the beginning of theproject he was told bySaum to call a certain local sup-plier and check out the priceson welding rod and awelding machine.Plumlee obtained the information andwas told by Bob Harvey,who also occupied the positionof purchasing agent,and apparently Saum, to order themerchandisefrom the localsource becauseby the timethe itemswere shippedfrom Seattlethe cost would beabout thesame.Plumlee did so.Bob Morganand TomMorgan werehired in January,shortly after the projectbegan.Plumlee testified that hedid not hirethese individuals.Rather,he had been ac-quaintedwith the Morgan brothers, particularly Bob,and knew thatboth were experienced welders. Theyasked himif there was welding workavailable on theproject.Plumlee gave them Respondent's phone numberand told them to talk to Saum.Plumlee also mentionedto Saum thathe knew the Morgan brothers,and said hethought they would be "real good hands."23Bob Morgan talked to Saumon the phone about thejob and thereaftertransmittedsome certification papersto Saum.ApparentlySaum directed Plumlee to hire theMorgan brothers.About 6 January,Plumlee notified BobMorgan that he washired, and about15 Januaryhe noti-fied TomMorgan thathe, too, should report to work.Parish Plumlee began workingfor the Respondent atthe fabrication shop about February,under the supervi-sion of Al Lakey. He had worked for theRespondent ontwo previous projects for short periods of time.He testi-fied that his fathertold him that Saum had said to bringhim to thefabrication shop, show him howto weld pipesupports,and get him started.24Thereafter,Parishworked at the fabricationshop and Hank Plumleeworked atthe base until,sometime in March,Parish wasbrought tothe base asa pipefitterhelper andworked onthe condensate lines with Bob Morgan.Then he wasmoved into the mechanical rooms andworked withRandy Gosseenplumbing the mechanical rooms.2Plumlee and other employees testified that in the construction indus-try it is customary for employees to obtain jobs through word of mouth.24 Al Lakey, shop manager,was not a welder and apparently was notqualified to train Parish Plumlee to do some of the necessary work.513Hank Plumleetestifiedthat,apparentlyinFebruary,Saum askedhim whether he thoughtParish would wantto work at the project.Plumlee said he was sure Parishwould,and Saum askedwhetherParish could handle thejob of welding pipe supports.Plumlee said yes. Saumthen told him to go ahead and find out if Parish wantedtowork atthe fabrication shop and to bring him out.Saum's testimony regarding the hiring of Parish is simi-lar,except that Saum maintains that Hank Plumlee ap-proached Saum and askedif Parish could be hired.Gosseen began working on17 April.He was hired toworkat the base as a pipefitter helper. He worked insidethe mechanical rooms of the barracks, fabricating and in-stalling thesystems forthe steam heat andhot water.Gosseen testified that he had initially spoken to Plumleeabout employment.Then, on 17 April, Plumlee phonedhim and asked if hewould like tobegin working as apipefitterhelper.Gosseensaid yes anddrove to the baseto the locationwherePlumlee was working,and Plumleeaccompanied him to theoffice trailer where he filled outthe employment formsHarvey gavehim. He then wentwith Plumlee back to the mechanical rooms wherePlumlee had been working,and Plumlee told him whatpart of thesystem towork on.Plumlee told Gosseenthat he couldgo to look at a completed mechanicalroom if hehad questions about what needed to be done,and dividedthe work in half so they would stay out ofeach other's way.Gosseen testified that he worked withPlumlee on me-chanical roomsfor severalweeks,afterwhichPlumleebegan workingin the field,and Gosseen remained in themechanical roomsby himself.Several dayslater,ParishPlumlee wasbrought out to workwith Gosseen, andthen, afterParish waslaid off,KevinRye tookhis place.Gosseen trained both Rye and Parishand told themwhat work to do.Gosseen was thereafter given instruc-tions by Harvey, Rick Lakey, and Cole;and RogerMiller, plumbing foreman,tested some of thework thatthe employees had completed in the mechanical rooms.Gosseen askedLakey fortime off on 3 June.Hank Plum-leewouldonly come by occasionally to eat lunch withGosseen and Parish.Rye testifiedthatwhenhe firstbegan working withGosseen in the mechanical rooms,Plumlee came in onfive or sixoccasions"to checkon the work to see howthings was going, if we hadany questions."Regarding the hiringof Gosseen, Rick Lakey testifiedthatGosseenhad come to the jobsite on several occa-sions and talked to Plumlee and both Morgan brothers.Later,Plumlee toldLakey thathe needed somebody towork in themechanical rooms. He said that Gosseen hadexperience as a pipefitter and he recommendedthat Gos-seen be hired.Lakey toldPlumlee to go ahead and hirehim. Plumleedid not denythis testimonyof Lakey.Plumlee testified that he never recommended that anyemployees be laidoff,disciplined,discharged, or re-called.Rather, all these decisions,as far as he knew,were made byRick Lakey.Each morning the welders,who generally worked alone,would begin doing thework that theyhad been working on the daybefore,unless they were assigned differentwork by Lakey. 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPlumlee did not keep the time of the weldersor pipefit-ter helpers,attend management meetings,or do any pa-perwork. If Lakey hadnot already spoken tothe weldersregarding their assignments,Plumlee would relay the in-structions.Plumlee did not oversee or inspectthe workof the otheremployees and performed the same work asthey did virtuallyall the time.25Plumlee testifiedthat on oneoccasion,Plumlee askedMuse for some assistance.Muse askedLakey if he couldhelp Plumlee.Lakey saidno, that Plumlee was a jour-neyman and could do it himself.As noted above, whenMuse was broughtout to thebase from the fabricationshop,he was initiallytold by Lakeynot to have any-thing to dowithPlumlee,and on theday of theelectionLakey gaveMuse a radio so that hecould call Lakey ifhe had any questions about the work.Saum testified that prior to the beginning of theproject he told Plumlee there wouldbe a supervisory jobas welding foreman openfor him andthat he was goingto leave the responsibility of hiring welders to Plumlee.Plumlee said he knew a couple of welders and Saumsaid,"Well, I'll leave that responsibilityto you. Whenthe job requiresit let's bring the guys in.Plumlee deniesthis conversation.D. Analysis and Conclusions1.The status of Hank PlumleeRespondent maintains that Hank Plumlee is a supervi-sor within the meaningof the Act.It is clear that wheth-er Plumlee possessed or exercised any supervisory au-thority prior to the advent of the Union, he neither pos-sessed nor exercised any such authority after about mid-May.By 15 May three of the four employees Plumlee hadcalled to work,pursuant to the instructions of Saum orRick Lakey,had been laid off or discharged,26 and onlyGosseen remained.Plumlee had received no prior noticethat these members of his crew were to be discharged,nor had he been consulted regarding their replacements.Rye replaced Parish Plumlee in the mechanical rooms,and was trainedby Gosseen.Ifind that Plumlee did notdirect the work of Gosseen or Rye and had very littledaily contact with them.27When Muse was transferredfrom the fabrication shop to the base he was told byRick Lakey to stay away from Plumlee and thereafterLakey,who spent more time in the field after 12 Maywhen Cole was hired as superintendent, inspected Muse'swork until he apparently felt that Muse was capable ofworking on his own.Muse and Plumlee worked sepa-rately and Plumlee did not inspect his work.Thus,the record is devoid of any evidence of supervi-sory authority exercised by Plumlee. Instead,Plumleedid not even have the authority to direct Muse to assisthim, as Lakey denied Plumlee's request in this regard;2 1 credit Plumlee's testimony and also the testimony of Bob Morganand Tom Morgan,who corroborated the foregoing testimony of Plumlee26 Tom Morgan, Bob Morgan,and Parish Plumlee27 Although Rye testified that Plumlee came to check on work in themechanical rooms shortly after 16 May, this was apparently of short du-rationMoreover,this is not determinative of supervisory authority.Gerber Co.,270 NLRB 1235, 1237-1238(1984).and Muse went to Lakey, not Plumlee, for time off. Fur-ther,Saum solicited Plumlee's vote in the forthcomingelection;Plumlee's foreman'spay of $1 an hour wastaken away from him prior to the election;and he votedwithout challenge.On the basis of the foregoing,Ifind that whateverPlumlee's prior status,he was clearly not a supervisor onand following 13 May,the date Saum solicited him tovote againstthe Union.2.The dischargesOn 2 May, Superintendent Lakey told Hank Plumleethat Lakey was going to discharge Don Fox that day be-cause of his suspected union activity. Fox was, in fact,laid off that day and was told by his foreman, RogerMiller, that it would only be for a week or so. However,Fox was not recalled until 8 July, some 2 months later. Icredit the testimony of Plumlee and Fox.Respondent maintains that Fox's layoff resulted from aquarantine of certain barracks in which Fox was work-ing.However, a Corps of Engineers' quality assurancereport shows that on 2 May the asbestos problem was nolonger precludingwork in the barracks.Moreover,Roger Miller testified that the building in which Fox hadbeen working on 2 May, and still another building yet tobe started, was not affected by the quarantine.I therefore find that the evidence does not support Re-spondent's alleged reasons for the layoff of Fox, and thatFox was laid off for the reason that Lakey stated toPlumlee, in violation of Section 8(a)(3) of the Act.After being recalled on 8 July to Roger Miller'splumbing crew, Fox was again discharged on 24 July.Respondent maintains in its brief that Fox was dis-charged because of "performance problems."Rick Lakey testified that Fox was discharged because:Itwasanother complaint, no hardhats, no shoes,Mr. Fox was constantly out of his area, no hardhat,completely two buildings away from his area. I fi-nally had enough of it, I went up and told Roger tofire him.Superintendent Cole testified that Roger Miller toldhim that Fox was not performing and should not havebeen called back and,therefore,Cole told Miller to dis-charge him.Cole, however,made out thelayoff slip,which indicates that Fox was being let go because oflack of work.Miller testified that there were only about four or fivemore buildings that needed plumbing and Cole told himthat he should cut back on his crew.Therefore,Fox waslaid off.When asked whether there was any problemwith Fox's work, Miller testified,"No, not really." Hethen testified that when he was discussing layoffs withCole, something was mentioned about a productivityproblem with Fox "but there was nothing-no big to-doabout it."The reasons for the second layoff of Fox given by var-ious managers and supervisors are contradictory. On theone hand Lakey and Cole maintain that Fox was dis-charged because of problems with his work. Miller,Fox's immediate supervisor, however,not only does not ADSCON, INC.corroboratethis, but maintains that Fox waslaid off be-cause,even thoughthere wasmore work to be done, theRespondent was nearingthe end ofthat phase of theproject.The GeneralCounsel maintains that the conflictingreasonsfor Fox's second layoff, coupled with the forego-ing findingthat Fox's earlier layoffwas unlawfully moti-vated,mandates the conclusionthat Fox's second layoffwas also violativeof Section8(a)(3) of the Act. I agreeand so find.Tom Morgan was discharged on the sameday as Fox,2May.Morgan wastold by Lakeythat histemporarylayoff would last for "one week andone week only."Plumlee testified similarly.I credit Morgan and Plumlee.Respondent maintains that Morgan,who had been laidoff on twoprior occasions,had been hiredonly to per-form prefab work and when this workhad been com-pletedMorgan was permanentlylaid off. Indeed, Lakeymaintains that Plumlee acknowledged that Plumlee wasplanning on permanentlylaying offMorgan forthat veryreason.Plumlee deniedthis and testified that there wasabundantwelding workto be done on and subsequent tothe day Morgan was discharged. I credit Plumlee.Although Lakeytold Plumleeon 1 May that he didnot believe that TomMorgan wouldfavor the Union,Saum told Plumlee,on 13 May, that he knew theMorgan brotherswere againsthim from thestart and"were lockedinto the union tight ashell." That remarkof Saum's,coupled withthe Respondent's discredited ra-tionale fordischargingMorgan onthe very daythat, ithas been found,Respondent dischargedFox because ofhis suspected union activity,mandatesthe conclusionthatMorgan's discharge was similarlymotivated. I sofind.On 13May, asnoted,Saum advised Plumlee of Saum'sdisregardfor the Morgan brothersand also said he wasgoing to startplaying hardballand was going to sendBob Morganto the fabricationshop on Rudkin Road.Meanwhile,at the shop, Al Lakey had told Muse, whomIcredit, that they wanted tobring Bob Morgan to theshop so that Muse could"piss him off enough to get himto quit."This plan, however,did not materialize and BobMorgan was laid off on 15 May allegedly because, asSaum testified,work on the project had been halted bythe Corpsof Engineers.Also, on thesame date, ParishPlumlee,a pipefitter helper,was laidoff, as were two la-borers.The credibleevidence establishes,contraryto Saum'stestimony, that the workBob Morgan and Plumlee hadbeen performing had not been suspended.In fact, thecontemporaneous letter fromtheCorpsof Engineersstates that the suspensioninvolved only the "removal ofinsulationon the exteriorsteam line,"which work con-stitutedonly a relativelyminor partof the overallproject, and that "[A]11 other contract work may contin-ue."Moreover, Plumlee credibly testified, contrary toSaum, that the work on thecondensate line was not sus-pended and that it continuedthereafter;and Muse credi-bly testified that the fabrication of pipesupports contin-ued throughout the time ofthis alleged 2-week shut-down. Further, the twolaborers dischargedon 15 May515were replaced within a week by two newhireswho con-tinuedworkingin the fieldon the installation of pipesupports.28Parish Plumlee was working in the mechanical roomsof the barrackswith Gosseen at the timeof his layoff. Itisclear that thiswork wasindependentof any outsidework on thesteam or condensate line, and continuedafterParish'sdischarge,asParishwas replaced by aplumbing employee,Kevin Rye.Clearly,the Respondent seized onthe Corpsof Engi-neers' steam line suspension order to fabricate a rationalefor the dismissalof these employees,and the crediblerecord evidenceshows thatthe suspension of the steamlinework had no impacton the workthat Bob Morganand Parish Plumlee were performing.Respondent maintains that there is no record evidencethatRespondent knew or suspectedthatParishwas infavor of the Union. Although Saumhad explicitly ex-pressed his animustowardBob Morgan and had evenconcocteda scenario for getting him to quit,it is clearthat theRespondenthad been attemptingto identify allthe union sympathizers and Saum stated that he had spiesat one union meeting.Parish hadattended a union meet-ing and signed a union authorization card prior to hisdischarge.Moreover,there was no valid reason given forhis discharge,and he was not offered either ofthe labor-er jobs that wereavailable thefollowingweek eventhough on8 July, whenParish was recalled, he was putto work as a laboreron the laborers'crew, thusshowingthatRespondent had no reservations about recallingParish asa laborer ratherthan as a pipefitter helper.29For the foregoingreasons I conclude that the 15 Maylayoffs of BobMorgan and Parish Plumlee were discri-minatorilymotivatedin violation of Section8(a)(3) ofthe Act.Gosseen was dischargedon 1 July, the day followingthe election, purportedly for pilfering property. Theproperty thatGosseen was accused of allegedly stealingwas scrapiron thathad been removed from the mechani-cal rooms during the demolition stage. Respondent wasselling this scrap for 2 cents a pound to a local salvagedealer.IcreditGosseen and find that he had arrived at thejobsite earlybecause he was apprehensive about his con-tinued employmentbecause ofthe eventsthe day before,and that he was attempting to locate valves and strainersthat were to be reusedin the mechanical rooms.90Even thoughGosseen's truck was searched by Saumand the military police and nothing was found, Saumneverthelessallegedlydetermined thatGosseen hadindeed intendedto pilfersomething,and therefore dis-missed him.Ido not credit Saum and find that he dis-charged Gosseenin retaliationforGosseen'ssuspected28 1 agree with the General Counsel's position that the layoff of thetwo laborers on 15 May was contrived "camouflage"tomask the truereason for the layoff of Bob Morgan and Parish Plumlee.29 Parish was thereafter discharged again for excessive absenteeism, ap-parently due to injury he sustained on thejob, and there is no complaintallegation that this final discharge is violative of the Act30 Various employees testified that these items,which were to bereused,had sometimes been discarded with the rest of the scrap and hadto be obtained from the salvage pile 516DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDunion activity.Saum'svirtuallycontemporaneous remarkto Plumlee,whom Icredit, that Gosseenwas Plumlee's"fucking unionbuddy"and was going tobe fired, pro-vides clear evidence of Saum's true motivation.There-fore, I conclude that Gosseenwas discharged in viola-tion of Section 8(a)(3) of the Act, asalleged.As noted,Saum told Plumlee that his "fucking unionbuddy"had been caught stealing and that Saum hadGosseen attheMPstation andwas going to presscharges against him.Immediatelyfollowing this, asPlumlee wasabout to begin work, Saum told him "Yeah,get out thereand bust yourass and. . . if you don'tthink youcan handlethe heat of that . . . just hit thefucking road."Plumlee told Saum not to "hard ass" himand to firehim or getoff his back. He thenindicatedthat he was quittingby laying the keysto Respondent'spickupon the desk which,as evidencedby Saum's re-peated questioningof whetherPlumlee was quitting, wasjustwhatSaum had intended.Shortly thereafter, LakeytoldMuse thatGosseen hadbeen caught stealing andhad been thrown in jail andthat "We got rid of [Plum-lee], too."Respondent maintainsthat this confrontation did notconstitutea constructivedischarge,citingK & S Circuits,255 NLRB 1270, 1295 (1981). Contrary to Respondent'sassertions,it is clearthat the case thatRespondent citesconstitutes clear precedentfor the determination, whichImake,that the new,albeit unspecified, working condi-tions imposed on Plumlee were intendedto be so diffi-cult or unpleasantas tocause him to resign,and thatsuch conditionswere imposed becauseof Plumlee'sunion activity. I therefore find thatPlumlee was con-structivelydischarged in violationof Section 8(a)(3) ofthe Act.Muse was suspendedby Lakey on 1 July, allegedly formaking unacceptablewelds,and was permitted to take acut in pay and return to work at the fabrication shop.WhenMuse arrivedat the shop,he made therhetoricalstatementto Al Lakey that theRespondent"was goingto play hardball." Al Lakey agreed,stating"You're god-damn right.You guys startedthis union bullshit."Musedenied thathe started it and Lakeysaid,"Well, you'reinvolved initand now you're goingto pay for it." IcreditMuse's testimony.Further,I do notcredit the tes-timony of Al Lakey regardingMuse's alleged insubordi-nate conduct at the fabricationshop. Thereafter, on thefollowing day,Muse was laidoff allegedly for lack ofwork.Ifind thatMuse was,in effect, discharged by RickLakey on 1 July at the basebecauseof his suspectedunion activity.The weldspointed out toMuse on 1 July,which allegedly resulted inhis demotionto the fabrica-tionshop,were weldsthat he hadmadesome 2 weeksearlier.Moreover,Muse had been weldingsteadily for amonth priorto his discharge and Rick Lakey, who hadinspectedhis work, had not founditunacceptable.Final-ly,whenMuse arrivedat the fabrication shop, he wastold in no uncertain termsby Al Lakey, who had spokento Rick Lakey shortly before,thatMuse'sdemotion tothe shop was motivatedby his union activity.I find that the 1 July removalof Muse as a welder wasdiscriminatorily motivatedin violationof Section8(a)(3)of the Act. Moreover, I find that the 2 July layoff wassimilarly unlawful,as credible record evidence does notshow that there was no further work for Muse at thefabrication shop.Icredit the testimony of Dean Herd,an applicant foremployment,and find that on 11 July,after taking awelding test,he acknowledged to Saum that he was amember of the Union.Thereupon,Saum told Herd thathiswelding was good and he would like to hire Herd,but he just did not want any more problems with theUnion.Herd was not hired.Thereafter,the Respondenthired other welders who, at the time of Herd's conversa-tionwith Saum,had not yet applied for employment.Therefore,Ifind that Respondent's failure to hire Herdwas discriminatorilymotivated in violation of Section8(a)(3) of the Act.Young Hinkle Corp.,244 NLRB 264(1979).3.The noncodeweldingRespondent maintainsthat even if the four certifiedwelders,Bob Morgan,Tom Morgan,JimMuse, andHank Plumleewere unlawfully discharged,neverthelessthey would have been dischargedfor a legitimate reasonbecauseof theiradmitted failure tofollow the properwelding procedureand becauseof various defectiveweldsthat were subsequently discovered.Ifind this de-fenseto be withoutmerit.Hank Plumlee and the Morganbrothers credibly testified that they had been told byLakey that it waspermissibleto use 5-P rod in place of7018 rod if they desired,and this instructionwas relayedtoMuseby Plumlee.91 Moreover,Icredit theemploy-ees' testimonythat the primaryreason for using 5-P rodin placeof 7018 rodwas because,after advising Lakeyand Harvey of the porosity problem with 7018 rod, theRespondent failed to provide themwith rod ovens in thefield. I discredit Lakey'sand Harvey's denials of theseconversations, and find that indeed there were no rodovensprovided to the employees in the fielduntil aftertheywere dischargedand new replacement welderswere hired.I do not credit theassertions of Saum,Bob Harvey, orRick Lakey that thewelding of Plumlee and the Morganbrotherswas initially so exceptional that Respondentnever thereafterinspected the work until immediatelyprior tothe election.32The welding work was readilyobservableand, indeed,itwasBob Harvey's admittedprimary responsibilityasRespondent'squality controlrepresentative,who was onthe job atall times, to insureto the Corps of Engineers that the workwas in conform-itywith the contract. Harvey and Lakey testified that,91 It is quite reasonable that Lakey would have so instructed the em-ployees,asGiesler,the Corps of Engineers' representative, testified thatthe use of one rod or the other"probably wouldn'tmake a bit of differ-ence "a= Bob Harvey, quality control representative,testified that"Iwas soimpressed with these men's welds that I didn'twatch it all that close Inever seen better welding in my life"Rick Lakey said that"all threewas damn good welders."Regarding Plumlee'swelding, Saum testifiedthat the work was "as good as I've seen The guy was an artist," andwhen asked how the noncode welds could have gone undetected, Saumsaid, "I don'tknow I don't know I'd still like an answer to that .it'sa mystery." ADSCON, INC.although the noncode welding was discovered severaldaysprior to the election and was a serious violation ofthe contract specifications,the matter was not reportedto the Corps of Engineers because Saum did not wantanythingto affect the 30 Juneelection.This contention,regardingwhich the Respondent did not elaborate byway ofsupportive explanation,is nonsensical and prepos-terous, particularly in light of the fact that Respondent,prior to the election,threatened the employees with dis-chargeshould they vote for the Union.Icredit the testimony of the employees,detailedabove, and findthat theyendeavored to make the bestpossible welds under the prevailingfieldconditions andat all times were following the instructionsof Lakey.Based on the foregoing, I find the Respondent's argu-ment that the employees are not entitled to reinstatementto be without merit.The Respondent has adduced nocredible evidence that the employees did something im-proper byfollowing Lakey's instruction,or otherwiseperformeddefective welding thatwould justifytheir dis-charge.334.The 8(a)(1) violationsAs discussed above,Iconcluded that it was unneces-sary to determine whether Hank Plumlee was a supervi-sor prior to 13 May,on which date Saum solicited Plum-lee's vote.On 13 May and thereafter,however,I foundthat Plumlee was not a supervisor within the meaning ofthe Act.I credit Plumlee and find that on 13 May,Saum inter-rogated him about the union activity of other employees.Saum told him,in effect,that he was going to retaliateagainst Bob Morgan because of his involvement with theUnion;that Saum would prolong negotiations and wouldnot sign a contract;that if the Union got in, wageswould go down;and that the employees would be dis-charged.I credit Muse and find that in mid-May, Al Lakey in-terrogatedMuse and another employee regarding theirunion activity,stated that if the Union came in,the fabri-cation shop employees would not have a job because thework would be contracted out, and advised Muse ofplansto get rid ofBob Morgan becauseof hisunion ac-tivity.Also, on 1 June and thereafter, Rick Lakey toldMuse to stay away from Plumlee, clearly because ofPlumlee's involvement with the Union, as Saum later ex-plained to Muse.IcreditMuse's testimony regarding the 19 June em-ployee meeting and find that Saum told the employeesthat he knew of the union meeting the night before "be-cause his spies had let him know,"thus creating the im-pression of surveillance of employees' union activity. Ias Respondent's extensive evidence concerning the identification andalleged repairs of some 42 welds from 13 August to 6 November is con-tradicted by record testimony. Thus, for example,Fritz Flowers,calledby the General Counsel, who was assigned to repair only one weld, cre-dibly testified that he repaired that single weld on 18 November,and therepair took less than an hour.Respondent's repair log shows, however,that Flowers spent 13 hours that day repairing four welds. I do not creditany of Respondent's evidence regarding the alleged repair of any of thewelds.It is significant that none of the other welders who allegedly madethe other 41 repairs were called as witnesses by Respondent.517find thatSaum also said he could stall negotiations for 2years, that he was withholding raises because of the up-coming election,and that heheardMuse was going tovote for the Union.Also at theaforementioned meeting,Ifind that AlLakey toldthe employeesthat the fabrication shopwould be closed if the Union wonthe election.More-over, I findthat immediatelyprior to the election AlLakeytold the employeesthat if they voted for theUnion they would be out of a job. Contraryto Respond-ent's contentions,Ifind thatthese statementsof Lakeyconstituted direct threats rather than lawful predictionsbased solelyon economic considerations.Immediatelyfollowing theelection, I find that RickLakey imposedmore onerous working conditions onGosseen andRye bychanging their actual workinghours,disallowingcoffee andsoda pop onthe job, re-quiring themto remain in their work area,and requiringthem to increase production.Similarly,new and more on-erousworking conditions were imposedon Muse byRick Lakey at thesame time.34Ifind that on 1 July,Saum threatened Gosseen witharrest in retaliationfor his union activity and, for thesame reason,Al Lakey threatenedMuse with more oner-ous working conditions.Ifind that on 2 July,Saum,for a discriminatoryreason, threatened to havePlumlee arrestedwhen he re-turned certain items to Respondent, interrogated Plumleeabout hisunion activity,told Plumlee he would neverwork anothernonunionjob, and thatthe Respondentwould neversign acontract.IcreditHerd's testimony and find thaton 11 July,Saum told Herd that he wasnot hiringHerd,a unionmember,because he did not want any more problemswith the Union.On 28 July,Saum told Muse thatRick Lakey had re-taliated againstMuse becauseLakey thoughtMuse wasgoing to votefor the Unionas he had been observed as-sociating with Hank Plumlee.The foregoingfindings of 8(a)(1) and (3)violations arebased on thecreditedtestimonyof the namedemployees.I do not creditthe testimony of Saum,Rick Lakey, andAl Lakey tothe extent that their testimonydifferswiththat ofHank Plumlee,Gosseen,Muse,and Herd, whoimpressed me asforthrightand reliable witnesses withaccurate recollectionsof the variousevents and conver-sations.E. TheRepresentationProceedingThe Unionchallenged the ballots of John Sphuler,LarryBarnhart,Kevin Rye, andAl Lakey. The Boardagent challengedthe ballots of Donald Fox, Lloyd Par-rish Plumlee,Earl (Tom)Morgan,and Bobby Morgan.At the hearingitwas agreed that the challenge to AlLakey's ballot should be sustained as he is a supervisor. Ishall also sustain the challengeto the ballot of LarryBarnhart, laborer foreman, as laborers are not includedwithin the approximate unit and there is no evidence that34 Such new working conditionsalso constituteviolation ofSection8(ax3) of the Act. 518DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRespondent performed any unit work. The challenges tothe ballots of John Sphuler and Kevin Rye are over-ruled, as the Union presented no evidence that these twoemployees were not eligible unit employees.The challenge to the ballots of Donald Fox, LloydParish Plumlee, Earl (Tom) Morgan, and Bobby Morganare overruled, as the record shows that they are eligibleunit employees who were unlawfully discharged prior tothe election.Respondent offered evidence in support of only one ofits election objections. The objection is as follows:2.The Union, by and through its agents, officials,representatives, employees and/or supporters, un-lawfully promised to waive or reduce substantiallyinitiation fees for employees who joined the unionprior to the election.Itwas stipulated that the testimony of Union BusinessAgent Waldbauer, who was present in the hearing room,would be as follows: that at one, or possibly two unionmeetingsWaldbauer told the employees that the Unionhad a special organizing initiation fee, and that membersof the bargaining unit could join the Union for $200 aslong as they join the Union within 8 days of when a con-tractwas signed between the Union and Adscon; andfurther, thatWaldbauer said nothing else about organiz-ing fees.Several employees testified on this matter. I credit thetestimony of Hank Plumlee and Don Fox, who specifi-cally recalled that Business Agent Waldbauer stated thatthe offer for reduced initiation fees extended beyond theelection. Parish Plumlee could not recall Waldbauer es-tablishing a time limit for reduced initiation fees, and ap-parently thought the offer was for an indefinite time.Tom Morgan's testimony on this matter indicates that hehad only a vague recollection of Waldbauer's actualstatements.On the basis of the foregoing I find that the Respond-ent has not sustained its burden of proof and recommendthat this election objection,96 aswell as the other elec-tionobjections,on which no evidence was offered,should be overruled.It is also recommended that this matter be remandedby the Board to the Regional Director for Region 19, di-recting that the ballots of John Sphuler, Kevin Rye,Donald Fox, Lloyd Parish Plumlee, Earl (Tom) Morgan,and Bobby Morgan be opened and counted, and that arevised tally of ballots be prepared and served on theparties. If the revised tally reveals that the Petitioner hasreceived a majority of the valid ballots cast, the RegionalDirector shall issue a certification of representative. Ifthe revised tally shows that the Petitioner has not re-ceived a majority of the valid ballots cast, the RegionalDirector shall set aside the election results, dismiss thepetition, and vacate the proceedings.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and(3) of theAct.4.The unfairlabor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause Ihave found that theRespondent has en-gaged in certain unfair labor practices within the mean-ing of Section8(a)(1) and(3) of the Act,I shall recom-mend to the Boardthat the Respondent be ordered tocease and desist from engaging in such unfairlabor prac-tices and to takeaffirmativeaction designedto effectuatethe policies of the Act,including the postingof an ap-propriate notice attached as "Appendix,"and the mailingof the noticesto all employees.I shall recommendto theBoard thatthe Respondentbe ordered to offerHank Plumlee,Bob Morgan, Earl(Tom) Morgan,Jim Muse,Don Fox, and Randy Gosseenimmediate and full reinstatementto their former jobs or,if such jobsno longer exist, to substantially equivalentpositionsof employment, without thelossof theirsenior-ity or any other rightsand privileges. I shall further rec-ommend that Respondent hireDean Herd to thepositionfor which he would have been hired, withseniority andother benefitsbeginning on the datehe would have beenhired.I shall furtherrecommendto the Board that the Re-spondentbe ordered to make wholethe aforementionedemployees,and also Parish Plumlee,for any loss of earn-ings and otherbenefitsresulting from the discriminationagainst them.Backpay is to be computed in accordancewith theBoard'sdecisioninF.W.Woolworth Co.,90NLRB 289 (1950),with intereston such backpay to becomputedin accordancewith theBoard'sdecision inNew Horizons for the Retarded,283 NLRB 1173 (1987.)36In accordance with the Board'sdecision inSterlingSugars,261 NLRB 472(1982), I shall recommend to theBoard that an expunctionremedy be included in theOrder.The GeneralCounsel has requestedthat a visitatorialclause be included in the Order in thiscase.This requestshould appropriatelybe addressedto the Board.[RecommendedOrder omittedfrom publication.]3e UnderNew Horizons,interest iscomputedat the "short-termFederalrate" for the underpaymentof taxes as set out in the 1986 amendment to26 U.S.C. § 6621.Interestaccrued before 1 January 1987 (the effectiveas SeeSavairMfg. Co.,414 U.S 270 (1973).Cf.Crane Co.,225 NLRBdate of the amendment)shall be computed as inFlorida Steel Corp.,231657 (1976).NLRB 651 (1977)